Title: [Diary entry: 29 September 1781]
From: Washington, George
To: 

29th. Moved the American Troops more to the right, and Encamped on the East side of Bever dam Creek, with a Morass in front, about Cannon shot from the enemys lines. Spent this day in reconnoitering the enemys position, & determining upon a plan of attack & approach which must be done without the assistance of Shipping above the Town as the Admiral (notwithstanding my earnest sollicitation) declined hazarding any Vessells on that Station.